                           Case 18-10512-KBO             Doc 2442        Filed 04/07/21         Page 1 of 2




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE

                                                                    )
             In re:                                                 )   Chapter 11
                                                                    )
             Zohar III, Corp., et al.,1                             )   Case No. 18-10512 (KBO)
                                                                    )
                                                Debtors.            )   Jointly Administered
                                                                    )
                                                                    )   Ref. Docket No. 2366

                               ORDER APPROVING INTERIM FEE APPLICATION OF
                             THE DEBTORS’ PROFESSIONALS FOR THE PERIOD FROM
                                DECEMBER 1, 2020 THROUGH FEBRUARY 28, 2021

                      Upon consideration of the interim fee applications of certain of the professionals retained

         in these chapter 11 cases by the above-captioned debtors and debtors in possession (collectively,

         the “Debtors”) and the Court-appointed fee examiner, Direct Fee Review LLC (“DFR”, and

         together with such professionals retained by the Debtors, the “Professionals”), for allowance of

         compensation and reimbursement of expenses, on an interim basis, for the period from December

         1, 2020 through February 28, 2021 (collectively, the “Interim Fee Application”); and it appearing

         to the Court that all of the requirements of sections 327, 328, 330, 331 and 503(b) of title 11 of the

         United States Code, as well as Rule 2016 of the Federal Rules of Bankruptcy Procedure and Rule

         2016-2 of the Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy

         Court for the District of Delaware, have been satisfied; and it further appearing that the expenses

         incurred were reasonable and necessary; and that notice of the Interim Fee Application was

         appropriate; and after due deliberation and sufficient good cause appearing therefore; it is hereby:




         1
           The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows: Zohar
         III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited (9261), Zohar
         II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3 Times Square, c/o FTI
         Consulting, Inc., New York, NY 10036.
27882995.1
                       Case 18-10512-KBO         Doc 2442      Filed 04/07/21       Page 2 of 2




                 ORDERED, that the Interim Fee Application is hereby APPROVED, on an interim basis,

         in the amounts set forth on Exhibit A attached hereto; and it is further

                 ORDERED, that the Professionals are granted interim allowance of compensation in the

         amounts set forth on Exhibit A attached hereto; and it is further

                 ORDERED, that the Professionals are granted, on an interim basis, reimbursement of

         expenses in the amounts set forth on Exhibit A attached hereto; and it is further

                 ORDERED, that the Debtors are authorized and directed, as provided herein, to remit, or

         caused to be remitted, payment in the amounts set forth on Exhibit A attached hereto, less any and

         all amounts previously paid on account of such fees and expenses; and it is further

                 ORDERED, that the Court shall retain jurisdiction with respect to all matters arising from

         or related to the implementation of this Order.




             Dated: April 7th, 2021                            KAREN B. OWENS
             Wilmington, Delaware                              UNITED STATES BANKRUPTCY JUDGE
27882995.1

                                                           2
